DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tornow et al. (5,477,630) in view of Peritz (834,319).
Tornow discloses a split flap display comprising: a plurality of modules 1 in a first array (column 2, lines 42-44), each of 15the plurality of modules comprising a motor 9 driven carousel, wherein each of the carousels includes a plurality of flaps 20.
However, Tornow does not disclose a cabinet for the modules. Peritz teaches that it was known in the art to provide a cabinet to hold and protect carousel modules. It would have been obvious to one 
Regarding claim 10, Tarnow discloses a plurality of both rows and columns, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide only a single row, if desired, as a matter of design choice, because a person having ordinary skill in the art would know that split flap displays can be organized into any desired arrangement.
Regarding claim 15, see Fig. 1 of Tornow.
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not disclose or suggest a wall frame with a plurality of panel guides, a breakout board, and a plurality of cantilevered snap locks in combination with a first array of carousel modules in a cabinet that includes a locking slot configured to receive one of the snap locks, and a slid lock. It is noted that the reference to Servaites (2021/0005116) is not prior art to the instant application.

Claims 2-8 are allowed based on their dependencies, respectively.
Claims 12-14 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631